UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-31921 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Compass Minerals International, Inc. Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Compass Minerals International, Inc. 9900 West 109th Street, Suite 100 Overland Park, Kansas 66210 Contents Report of Independent Registered Public Accounting Firm 2 Financial Statements: Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplemental Schedule: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 12 Contents Report of Independent Registered Public Accounting Firm The Plan Administrator Compass Minerals International, Inc. Savings Plan We have audited the accompanying statements of net assets available for benefits of the Compass Minerals International, Inc. Savings Plan as of December 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in its net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements, and in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young LLP Kansas City, Missouri June 23, 2011 2 Contents Compass Minerals International, Inc. Savings Plan Statements of Net Assets Available for Benefits December 31, Assets Investments, at fair value (Notes 2, 3 and 4) Interest-bearing cash $ $ Common/collective trust Mutual funds Non-employer common stocks Employer common stock Receivables Employer contributions Notes receivable from participants Net assets available for benefits at fair value Adjustment from fair value to contract value for interest in fully benefit-responsive investment contracts in common collective trust (Note 3) ) Net Assets Available for Benefits $ $ The accompanying notes are an integral part of the financial statements. 3 Contents Compass Minerals International, Inc. Savings Plan Statements of Changes in Net Assets Available for Benefits Year ended December 31, Additions to net assets attributed to: Investment income Net appreciation in fair value of investments (Note 3) $ $ Interest and dividend income Net investment income Contributions Participants Employer Rollovers Total contributions Benefits paid to participants ) ) Administrative expenses ) ) Net increase in net assets Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ The accompanying notes are an integral part of the financial statements. 4 Contents Compass Minerals International, Inc. Savings Plan Notes to Financial Statements Note 1.Description of the Plan The following description of the Compass Minerals International, Inc. (the Company, CMP or Compass Minerals) Savings Plan (the Plan) provides only general information.Participants should refer to the plan document for a more complete description of the Plan’s provisions. General:The Plan is a contributory, defined contribution plan covering substantially all U.S. employees of the Company.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions:Participants are allowed to contribute, in pre-tax dollars, a percentage of their eligible compensation as defined by the Plan, up to the maximum of the lesser of 60% of their eligible compensation or the annual limit allowed by the Internal Revenue Code (IRC) – ($16,500 in 2010 and 2009).Participants may also elect to contribute to the Plan on an after-tax basis.Participants may contribute from a minimum of 1% to a maximum of 10% of their eligible compensation on an after-tax basis, subject to the maximum allowed by IRC rules.Beginning in 2009, participants are automatically enrolled in the Plan at an initial, pre-tax amount of 1% of their eligible compensation.Participants may terminate or change their election at any time subsequent to the automatic enrollment. The Company contributes, for each participant, a non-discretionary matching contribution of up to 6% of a participant’s eligible pay as follows:100% of their pre-tax deferrals up to the first 3% of eligible compensation, and 50% of their pre-tax deferrals on the next 3% of eligible compensation.For non-union participants, the Company may also make profit sharing contributions to the Plan at the discretion of the Company’s Board of Directors.Those participants must be employed on the last day of the plan year to be eligible for discretionary profit-sharing contributions except in the case of a participant’s death, disability, retirement, or termination, as defined in the Plan document.For the years ended December 31, 2010 and 2009, discretionary profit sharing contributions totaling $778,729 and $0 respectively, were accrued for the Plan. The Company has elected to make a fixed contribution to each participant’s account equal to 1% of the participant’s gross compensation which is automatically invested in Compass Minerals common stock.This contribution will remain in Compass Minerals common stock until the participant redirects the investment into another investment option available under the Plan.In addition, the Company may designate a qualified non-elective contribution to be allocated to non-highly compensated employees to maintain compliance with IRC nondiscrimination tests. The Plan also allows participants to rollover part or all of an eligible rollover distribution received by the participant from another qualified plan. Participant accounts:Each participant’s account is credited with the participant’s salary deferral contribution, the Company’s non-discretionary matching contribution, rollover contributions, allocation of the Company’s discretionary profit-sharing contribution, if applicable,the investment in CMP common stock and Plan earnings or losses.Allocations are based on earnings or account balances as defined in the Plan agreement.A participant is entitled to receive only the vested portion of their account balance at the time of a distributable event. Eligibility:All employees are eligible to participate in the Plan immediately upon employment. The Plan excludes from eligibility those employees who are citizens of Puerto Rico, or non-resident aliens, leased employees and independent contractors. Participants’ investment options:Participants must direct their salary deferral, rollover contributions, employer non-discretionary matching contribution and employer discretionary profit sharing contribution to the selected investments as made available and determined by the Company.In addition, the participants may invest in shares of Compass Minerals common stock.With the exception of employees who are subject to trading window restrictions for transactions in Compass Minerals common stock, participants may change their investment options at any time throughout the year via the internet or direct phone access to Fidelity Management Trust Company. 5 Contents Compass Minerals International, Inc. Savings Plan Notes to Financial Statements Vesting:All participants are immediately vested in the portion of their plan account related to participant salary deferral contributions, rollover deposits, non-discretionary Company matching contributions, Company contributions to purchase CMP stock and earnings thereon.Employees vest in the Company discretionary profit sharing contributions at a rate of 20% each year beginning on the participant’s first anniversary of employment. Forfeitures:Forfeitures of terminated participants’ non-vested contributions are used to pay Plan administrative expenses and reduce employer contributions.Forfeitures of non-vested contributions totaling $148,421 and $13,582 were used to reduce employer contributions in 2010 and 2009, respectively. Forfeitures of non-vested contributions totaling $10,025 and $8,100 were used to pay Plan expenses in 2010 and 2009, respectively.At December 31, 2010, the forfeiture balance of $102,363, included in interest-bearing cash on the Statements of Net Assets Available for Benefits, was available to apply to future administrative expenses or employer contributions. Participant loans:Through April 2, 2007, participants were able to borrow from their fund accounts a minimum of $1,000 up to a maximum amount equal to the lesser of $50,000 or 50% of their vested account balance.Effective April 2, 2007, the Plan was amended to exclude subsequent Company contributions from in-service withdrawals (including loans) except in the case of hardship withdrawals, for which a portion of the Company matching contributions may be available.The terms of the loans are over one to five years for general purpose loans and over one to ten years for residential loans, except for certain loans grandfathered in under pre-existing Plans which had terms up to 30 years.The loans must be adequately secured by the vested account balance and bear interest at a rate commensurate with local prevailing rates.Interest rates on outstanding loans at December 31, 2010 range from 6.0% to 7.0%.Principal and interest are paid ratably through after-tax payroll deductions with maturity dates ranging from 2011 through 2022. Payment of benefits:Upon death, disability, retirement or termination of service, participants, or their designated beneficiaries in case of death, are eligible to request a distribution of their vested account balance.If a participant’s vested account balance exceeds $5,000, a participant or designated beneficiary may elect to receive a lump sum payment or defer distributions to a later date.Vested account balances of less than $5,000 but greater than $1,000 will be rolled-over into an investment retirement account while vested account balances of $1,000 or less will be distributed in one lump sum payment, unless the participant elects another option before the end of the Plan year.Distributions are made in accordance with Plan provisions in the form of lump sum distributions or installment distributions. Administrative expenses:Certain administrative functions are performed by officers or employees of the Company.No such officer or employee receives compensation from the Plan.A portion of the expenses incurred in the administration of the Plan, which consist primarily of trustee fees, are paid by the participants.Other administrative expenses of the Plan may be paid by the Company or from forfeitures of non-vested Company contributions to the Plan. Recent Accounting Pronouncements: In January 2010, the FASB issued guidance related to disclosures about fair value measurements.This guidance requires additional disclosures and clarification of existing disclosures for recurring and nonrecurring fair value measurements.The guidance is effective for interim and annual reporting periods beginning after December 15, 2009. The adoption of this guidance did not have an impact on the Plan’s financial statements. 6 Contents Compass Minerals International, Inc. Savings Plan Notes to Financial Statements In September 2010, the Financial Accounting Standards Board (“FASB”) issued guidance which requires participant loans to be classified as notes receivable from participants and measured at their unpaid principal balance plus any accrued but unpaid interest.Participant loans and accrued interest have been classified as notes receivable from participants for all periods presented. Note 2.Significant Accounting Policies The Plan’s significant accounting policies are as follows: Basis of accounting:The financial statements of the Plan are presented on the accrual basis of accounting, in accordance with U.S. generally accepted accounting principles. The Fidelity Managed Income Portfolio fund invests in fully benefit-responsive investment contracts. This fund is recorded at fair value (see Note 4); however, since these contracts are fully benefit-responsive, an adjustment is reflected in the statements of net assets available for benefits to present these investments at contract value. Contract value is the relevant measurement attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The contract value represents contributions plus earnings, less participant withdrawals and administrative expenses. Investment valuation and income recognition:Investments held by the Plan are stated at fair value.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).See Note 4 for further discussion of fair value measurements. Purchases and sales of securities are accounted for on a trade-date basis.Interest income is recorded on an accrual basis.Dividend income is recorded on the ex-dividend date. Use of estimates:The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires the Plan Administrator to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein.Actual results could differ from those estimates. Payment of benefits:Benefits are recorded when paid. Notes receivable from participants:Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued but unpaid interest.Interest income on notes receivable from participants is recorded when it is earned.Any related fees are recorded as administrative expenses and expensed when incurred.No allowance for losses has been recorded as of December 31, 2010 and 2009.If a participant ceases to make loan repayments and the plan administrator deems the participant loan to be a distribution, the remaining participant loan balance is recorded as a benefit payment. 7 Contents Compass Minerals International, Inc. Savings Plan Notes to Financial Statements Note 3.Investments The following table presents the fair value of the Plan’s investments.Single investments representing more than 5% of the Plan’s net assets as of December 31, 2010 and 2009 are separately identified. December 31, Investments at fair value Mutual funds: Fidelity Equity Inc. Fund $ * $ * Fidelity Growth Co. Fund * * Fidelity Spartan International Index Fund * * Fidelity Spartan U.S. Equity Index Fund * * Pimco Total Return Fund * * Fidelity Freedom Funds, various Other Common/collective trust: Fidelity Managed Income Portfolio * * Common Stock * Interest-bearing cash Fidelity Retirement Money Market * * $ $ *Investment represents 5% or more of net assets. The Plan invests in mutual funds which hold various securities including U.S. government securities, corporate debt instruments and corporate stocks.Investment securities in general are exposed to various risks, such as interest rate risk, concentration of credit risk and overall market volatility.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term, and such changes could materially affect the amounts reported in the financial statements. During the years ended December 31, 2010 and 2009, the Plan’s investments, primarily mutual funds, appreciated in value (including gains and losses on investments bought and sold, as well as held during the year) by $6,552,160 and $9,910,246, respectively, including appreciation of $945,089 and $381,097, respectively, in Compass Minerals common stock. The investments held in the Plan’s collective trust are fully benefit-responsive and include traditional guaranteed investment contracts (GICs), fixed income securities and synthetic investment contracts.The collective trust fund’s investment goal is to preserve principal while earning interest.A GIC is issued by a financial institution and provides for the payment of a specified interest rate and for the repayment of the principal at contract maturity.The collective trust fund also invests in a pool of fixed income securities which are “wrapped” by synthetic investment contracts issued by financial institutions that insure the participant-initiated withdrawals from the fund will be paid at contract value.The gains and losses in that fund are not immediately credited to participant accounts, but are instead recognized over time by adjusting the interest rate credited to the fund. Participant-directed redemptions have no restrictions; however, the collective trust fund is required to provide a one-year redemption notice to liquidate its entire share in the fund. 8 Contents Compass Minerals International, Inc. Savings Plan Notes to Financial Statements Although the collective trust fund’s fully benefit-responsive investment contracts allow participant withdrawals and exchanges to be paid at contract value (principal and interest accrued to date), during the term of the contract, withdrawals prompted by certain events that would cause a significant withdrawal from the fund, such as Company-initiated layoffs, the sale of a division or Plan termination, may be paid at market value, which may be less than contract value.The Company does not believe the occurrence of any such event that would limit the collective trust fund’s ability to transact at contract value is probable. During the years ended December 31, 2010 and 2009, the average yield earned by the collective trust fund for all fully benefit-responsive investment contracts was approximately 2.7% and 3.2%, respectively while the average yield based on actual earnings credited to participants of the collective trust fund for each year was approximately 1.4% and 1.2%, respectively. Note 4.Fair Value Measurements As required, the Plan’s financial instruments are measured and reported at their estimated fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction.The following provides a description of the fair value hierarchy of inputs that may be used to measure fair value. Level 1 – Quoted market prices in active markets for identical assets or liabilities; Level 2 – Inputs other than Level 1 that are either directly or indirectly observable; and Level 3 – Unobservable inputs developed using estimates and assumptions developed by the Plan. The Plan’s investments are measured using the following valuation methods: Interest-bearing cash:The carrying amount of the Plan’s cash accounts approximates fair value. Mutual funds:The fair value of these funds is determined using the net asset value based upon observable market quotations as of the close of business on the last trading day of the year. Common/collective trust:The fair value of the investment in the common/collective trust’s net asset valueis determined by the fund trustee based upon the contractual terms at year end of the underlying fully benefit-responsive investment contracts comprising the fund. Non-employer common stock:The fair value of these securities is based upon observable market quotations as of the close of business on the last trading day of the year. Employer common stock: The fair value of these securities is based upon observable market quotations as of the close of business on the last trading day of the year. The Plan’s receivables approximate fair value. 9 Contents Compass Minerals International, Inc. Savings Plan Notes to Financial Statements The fair values of investments as of December 31, 2010 and 2009 are included in the tables below: December31, 2010 Level 1 Level 2 Level 3 Interest-bearing cash $ $ $
